PER CURIAM.
Appellant-plaintiff brings this appeal from that portion of a post trial order and final judgment setting aside a jury verdict awarding him punitive damages in the amount of $7,500.00 in a malicious prosecution action. Appellees-defendants cross-appealed the final judgment in favor of *9appellant for compensatory damages in the amount of $12,000.00.
After reviewing the record and transcript of the trial, it is the opinion of this Court that the trial judge was correct in setting aside punitive damages as awarded by the jury. However, we hold that the jury verdict as to compensatory damages is appropriate.
The judgment appealed is affirmed.
RAWLS, C. J., and SPECTOR and JOHNSON, JJ., concur.